


Exhibit 10.17(b)

 

TRANCHE B TERM NOTE

 

$10,000,000

 

New York, New York

 

 

October 30, 2009

 

FOR VALUE RECEIVED, the undersigned, IMPAC MORTGAGE HOLDINGS, INC., IMPAC
FUNDING CORPORATION, IMPAC WAREHOUSE LENDING GROUP, INC. and INTEGRATED REAL
ESTATE SERVICE CORP. (each, a “Borrower” and, collectively, the “Borrowers”),
hereby promises to pay, on a joint and several basis, to the order of UBS REAL
ESTATE SECURITIES, INC. (the “Lender”) on the Tranche B Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of TEN
MILLION DOLLARS ($10,000,000), or, if less, the aggregate unpaid principal
amount of all Tranche B Loans of the Lender outstanding under the Credit
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Credit Agreement.  Borrowers further
agree to pay, on a joint and several basis, interest in like money at such
office specified in Section 2.09 of the Credit Agreement on the unpaid principal
amount hereof from time to time from the date hereof at the rates, and on the
dates, specified in Section 2.03 of such Credit Agreement.

 

The holder of this Term Note may endorse and attach a schedule to reflect the
date, Type and amount of each Tranche B Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion pursuant to Section 2.06
of the Credit Agreement and the principal amount subject thereto; provided that
the failure of the Lender to make any such recordation (or any error in such
recordation) shall not affect the obligations of Borrowers hereunder or under
the Credit Agreement.

 

This Term Note is one of the Term Notes referred to in the Credit Agreement,
dated as of October 30, 2009 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrowers
and the Lender, is subject to the provisions thereof and is subject to optional
and mandatory prepayment in whole or in part as provided therein.  Terms used
herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

 

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

 

IMPAC MORTGAGE HOLDINGS, INC., as a Borrower

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

Name:

 

 

Title:

 

 

 

 

 

IMPAC FUNDING CORPORATION, as a Borrower

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

Name:

 

 

Title:

 

 

 

 

 

IMPAC WAREHOUSE LENDING GROUP, INC., as a Borrower

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

Name:

 

 

Title:

 

 

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Borrower

 

 

 

 

 

By:

/s/ Todd Taylor

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
